I dissent from the judgment of reversal.
The evidence of the conversation between Pillsbury and Glass showed the familiarity of the latter with the inside doings of the company and was competent for that purpose, as was fully shown in Justice Hall's opinion. The evidence of the bribery of the other supervisors, as Justice Hall shows, tended directly to prove the giving of money to Lonergan, which was the specific crime charged. This takes it out of the rule requiring cautionary instructions as to evidence admitted for a limited purpose. The refusal to instruct specially *Page 668 
as to the Zimmer episode was fully covered by the instructions given. Any intelligent juror would know therefrom that Zimmer's refusal to testify could not be considered. The misconduct and ulterior purposes of counsel for the prosecution, about which so much is said, are foreign to the case, so far as this court is concerned. Misconduct is not assigned as error.
With regard to the Oakland franchise, a mass of evidence was given concerning the previous course of the Pacific States Telephone and Telegraph Company toward the rival concern. Largequasi public corporations operating over an entire state are more like governmental bodies than like natural persons. They act in accordance with fixed, permanent rules and orders, akin to laws. Their methods cannot be judged by the same standards as those of individuals. The evidence as to the Oakland matters showed a settled policy and design by said company to vigorously oppose the competing company at all points, justifying an inference that there were rules and orders to that effect which its officers were expected to follow. Glass must have been aware of this, and it would naturally incite him to more than ordinary zeal in endeavoring to stamp out the beginnings of competition in his own company's most valuable territory, the city of San Francisco. It had a direct legal tendency to prove the motive to bribe the supervisors, if he was willing to resort to such practices, and it was admissible for that purpose. The fact that such motive would be obvious would not render proof of it incompetent.
Angellotti, J., concurred in the opinion of Justice Shaw.
The following is the opinion of the district court of appeal of the first district, above approved, rendered on April 14, 1909: